DeFORD, Judge,
concurring in the result:
The principal issue before the Court in this case is the effect of the trial judge’s *727failure to give an instruction based upon evidence of the appellant’s military proficiency and general good character which was before the court.
The object of introducing character evidence is to raise in the minds of the finders of fact a reasonable doubt as to guilt.1 Although good character or reputation of an accused does not constitute a defense to a criminal charge,2 it is to be considered in connection with all other evidence in determining the general question of guilt or innocence and it is to be given such weight, as under all the facts and circumstances it is entitled in the judgment of .the finders of fact.
Evidence of good character including military proficiency is admissible in trials by courts-martial.3
As noted in the majority opinion, instructions on character have been classed as special instructions which are not required to be given under the general principles of law governing the case absent a request for such an instruction.4
The recent case of United States v. Graves, 1 M.J. 50 (C.M.A.1975), cast serious doubt upon the validity of the rules enunciated in Cooper and Flippen, insofar as the requirement for a request for such instructions is concerned.
As noted in the majority opinion, Graves dealt with the requirement of the trial judge to give a sua sponte instruction on the voluntariness of a confession. That Court also repudiated the passive waiver doctrine in that case by stating it was restricted to actions of the trial defense counsel which leave appellate tribunals with insufficient factual development of an issue in the record of trial. Those considerations are not present where, as here, the issue is an alleged instructional failure.
The Court in Graves, supra, further stated with regard to instructing members of the court:
“Advocacy leaves the proceedings at the juncture of instructing court members. Irrespective of the desires of counsel, the military judge must bear the primary responsibility for assuring that the jury properly is instructed on the elements of the offenses raised by the evidence as well as potential defenses and other questions of law. Simply stated, counsel do not frame issues for the jury; that is the duty of the military judge based upon his evaluation of the testimony related by the witnesses during the trial. To the extent that . . . and our previous decisions are contrary to the views expressed herein, those decisions are overruled and no longer represent the law of this court.” United States v. Graves, supra, at 53.
The foregoing rule has been applied in a variety of situations in subsequent cases.5 My reading of Graves and the other cited cases leads to the conclusion that the passive waiver doctrine is not applicable where counsel fails to request a particular instruction. If an issue is raised by the evidence before the court, it is the trial judge’s responsibility to frame the issue through appropriate instructions for the court mem*728bers. Accordingly, I view the trial judge failure to give an instruction on appellant’s good character and outstanding military proficiency in this case as error.
The error must be tested for prejudice. Here, the trial judge allowed the appellant to place before the court multiple witnesses who testified to the outstanding quality of his prior service and that he was a good man.
Like the majority, I am unable to perceive how the failure to give the standard instruction on good character detracted from the court’s perception of the quality and quantum of the appellant’s “good character” testimony. They undoubtedly considered that testimony in determining the general question of guilt or innocence and gave it such weight as it was entitled in their judgment. Accordingly, I find no prejudice arising from the error and join the majority in affirming this appellant’s conviction.

. Michelson v. United States, 335 U.S. 469, 69 S.Ct. 213, 93 L.Ed. 168 (1948); United States v. Quick, 128 F.2d 832 (CA 3d Cir. 1942).


. See Greer v. State, 159 Ga. 85, 125 S.E. 52; Dorsey v. State, 179 Ind. 531, 100 N.E. 369; Heartsill v. State, Okl.Cr., 341 P.2d 625.


. Paragraph 138/(2), Manual for Courts-Martial, United States 1969 (Revised edition); United States v. Sears, 20 U.S.C.M.A. 380, 43 C.M.R. 220 (1971); United States v. Cooper, 15 U.S.C.M.A. 322, 35 C.M.R. 295 (1965).


. United States v. Flippen, 16 U.S.C.M.A. 622, 37 C.M.R. 242 (1967); United States v. Cooper, supra; United States v. Browning, 1 U.S.C.M.A. 599, 5 C.M.R. 27 (1952).


. The following cases support and extend the Graves doctrine concerning the trial judges duty to give sua sponte instructions: United States v. Johnson, 1 M.J. 137 (C.M.A.1975); United States v. McGee, 1 M.J. 193 (C.M.A. 1975); United States v. Hanna, 2 M.J. 69 (C.M.A. 1976); United States v. Grunden, 2 M.J. 116 (C.M.A.1977); United States v. Bryant, 3 M.J. 9 (C.M.A.1977); United States v. Jones, 3 M.J. 279 (C.M.A.1977); United States v. Green, 3 M.J. 320 (C.M.A.1977); United States v. Sawyer, 4 M.J. 64 (C.M.A.1977).